Citation Nr: 0946894	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for right ear hearing loss and 
for tinnitus.


FINDINGS OF FACT

1.  The Veteran had frequent and prolonged exposure to 
aircraft engine noise during his service.

2.  Right ear hearing impairment began during service, and 
continued and became disabling after service.

3.  Intermittent tinnitus began during service and has 
continued since service.


CONCLUSIONS OF LAW

1.  Disabling right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In this case, the Board is granting the benefits sought on 
appeal, service connection for right ear hearing loss and for 
tinnitus.  Therefore, it is not necessary to discuss VA's 
duties to notify or assist the Veteran in substantiating the 
claim.

Service Connection Claims

In 2006, the Veteran submitted a claim for service connection 
for several disorders, including hearing loss and tinnitus.  
In the November 2006 rating decision, the RO granted service 
connection for left ear hearing loss, but denied service 
connection for right ear hearing loss and for tinnitus.  The 
Veteran states that his hearing loss is bilateral.  He 
contends that his right ear hearing loss and his tinnitus, 
like his left ear hearing loss are caused by exposure to 
aircraft engine noise in his service duties as an aircraft 
mechanic and a flight engineer.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

On medical examination of the Veteran at entry into service 
in August 1955, his hearing was measured as 15/15 bilaterally 
on the whispered voice test.  The Veteran's service treatment 
records contain notations that, from September 1955 forward, 
he was assigned to duties that involved exposure to aircraft 
noise.  The reports of audiological testing during the 
Veteran's service do not address speech recognition ability.  
On audiological evaluation in May 1958, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
-5
0
5
20
50

On audiological evaluation in April 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
15
LEFT
15
0
0
20
40


On audiological evaluation in May 1974, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
50
75
LEFT
5
10
15
20
30

On audiological evaluation in the April 1975 examination for 
separation from service, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
30
LEFT
5
10
10
50
75

The examiner provided a diagnosis of bilateral high frequency 
hearing loss.

The Veteran had a VA audiology examination in November 2006.  
The Veteran reported a history of exposure to aircraft noise 
during service.  He indicated that after separation from 
service he worked around metal fabrication, and that he did 
some hunting.  He reported having bilateral tinnitus that was 
not constant.  He indicated that he had experienced tinnitus 
for ten to fifteen years, and that the tinnitus occurred 
about weekly and lasted for a period of minutes when it 
occurred.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
50
65
55
LEFT
15
10
55
70
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The examiner found that the test results showed bilateral 
sensorineural hearing loss.  In each ear, the test results 
showed hearing impairment to an extent that is considered a 
disability under 38 C.F.R. § 3.385 for VA benefits purposes.

The examiner provided the opinion that it is less likely than 
not the Veteran's right ear hearing loss was due to military 
noise exposure.  The examiner based that conclusion on 1975 
test results that showed right ear hearing less impaired than 
the VA criteria for hearing loss disability.  The examiner 
expressed the opinion that it is less likely than not that 
the Veteran's tinnitus is due to military noise exposure.  
The examiner explained that conclusion based on the fact that 
the reported date of onset of tinnitus was later than the 
dates of the Veteran's service.

In July 2009, the Veteran had an audiological evaluation at a 
private facility.  Pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
55
70
85
LEFT
20
15
60
70
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.

Also in July 2009, the Veteran had a Travel Board hearing at 
the RO before the undersigned Acting Veterans Law Judge.  The 
Veteran reported that during service he had duties as an 
aircraft mechanic and a flight engineer.  He stated that in 
those duties he was regularly exposed to aircraft engine 
noise.  He reported that he worked after service in 
maintenance in a hospital.  He stated that his work generally 
was in a quiet environment, and that he had noisy tasks only 
occasionally.  The Veteran's wife reported that she has known 
the Veteran since 1959.  She stated that about five years 
later she began to notice that the Veteran had trouble with 
his hearing.  She indicated that he had trouble hearing 
speech, including in conversation.  The Veteran indicated 
that he began to experience tinnitus intermittently during 
service.  He reported that he had continued to have 
intermittent tinnitus since service, and that the tinnitus 
had become more persistent recently.

There is credible evidence that the Veteran had extended 
exposure to aircraft engine noise during his service.  The 
current hearing impairment in the Veteran's left and right 
ears meets the VA criteria for hearing loss disability.  
During service, the Veteran's hearing worsened, particularly 
at high frequencies, in both his left ear and his right ear.  
The diminishment of hearing during service was less in the 
right ear than in the left ear; and right ear hearing 
impairment at separation from service was not to an extent 
that is considered disabling for VA purposes.  Nonetheless, 
testing showed measurable diminishment of high frequency 
hearing in the right ear during service.  In addition, in the 
service separation examination, the examiner diagnosed 
bilateral high frequency hearing loss.  The right ear hearing 
impairment began during service, and increased and became 
disabling after service.  The Veteran's extensive noise 
exposure during service is a plausible causal factor for 
hearing loss in both ears.  The record supports service 
connection for the Veteran's right ear hearing loss.

In the November 2006 VA audiology examination, the examiner 
recorded that the Veteran had begun to experience tinnitus 
ten to fifteen years before the 2006 examination.  In the 
2009 Travel Board hearing, the Veteran asserted that he began 
to experience tinnitus during service, and has continued to 
experience it since service.  The Veteran is competent to 
report the history of the symptom, ringing in the ears, that 
he has experienced.  His extensive aircraft engine noise 
exposure during service apparently was sufficient to cause 
hearing loss.  That noise exposure is a plausible causal 
factor for tinnitus as well.  Overall, the record supports 
service connection for the Veteran's tinnitus.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


